 



IMMUNE THERAPEUTICS, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated __ September 2019 (the
“Effective Date”), is by and between Immune Therapeutics, Inc., a Delaware
C-corporation (the “Company”) and Michael K. Handley (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer & President, and the Executive desires to accept such employment, on the
terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and the Executive have mutually agreed that, as of the
Effective Date, this Agreement shall govern the terms of employment between the
Executive and the Company and supersede all previous agreements between the
Executive and the Company.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

ARTICLE 1

EMPLOYMENT; TERM OF AGREEMENT

 

Section 1.1. Employment and Acceptance. During the Term (as defined in Section
1.2), the Company shall employ the Executive, and the Executive shall accept
such employment and serve the Company, in each case, subject to the terms and
conditions of this Agreement.

 

Section 1.2. Term. The employment relationship hereunder shall be for the period
commencing on the Effective Date and, subject to termination as provided in
ARTICLE 4. In the event that the Executive’s employment with the Company
terminates, the Company’s obligation to continue to pay, after the Termination
Date (as defined in Section 4.2(b)), Base Salary (as defined in Section 3.1(a)),
Annual Bonus (as defined in Section 3.1(b)) and other unaccrued benefits shall
terminate, except as may be provided for in ARTICLE 4.

 

ARTICLE 2

TITLE; DUTIES AND OBLIGATIONS; LOCATION

 

Section 2.1. Title. The Company shall employ the Executive to render the
majority of his time and services to the Company. The Executive shall serve in
the capacity of Chief Executive Officer & President (“CEO & President”).

 

   

 

 

Section 2.2. Duties and Responsibilities. The Executive shall serve full time as
Chief Executive Officer and President, and shall have the duties and privileges
customarily associated with an executive occupying such roles. He shall perform
all reasonable acts customarily associated with such roles, or necessary and/or
desirable to protect and advance the interests of the Company. Executive shall
report to the Company’s Board of Directors (the “BOD”). The Executive agrees to
perform to the best of his ability, experience and talent those acts and duties,
consistent with the position of CEO & President as the BOD shall from time to
time lawfully direct. During the Term, the Executive also shall serve in such
other executive-level positions or capacities as may, from time to time, be
reasonably requested by the BOD, including, without limitation (subject to
election, appointment, re-election or re-appointment, as applicable) as (a) a
member of a governing body of any of the Company’s subsidiaries or other
Affiliates (as defined below), (b) an officer of any of the Company’s
subsidiaries or other Affiliates, and/or (c) a member of any committee of the
Company and/or any of its subsidiaries or other Affiliates, in each case, for no
additional compensation. As used in this Agreement, “Affiliate” of any
individual or entity means any other individual or entity that directly or
individual controls, is controlled by, or is under common control with, the
individual or entity.

 

Section 2.3. Compliance with Policies, etc. During the Term, the Executive shall
be bound by, and comply fully with, all of the Company’s policies and procedures
for employees in place from time to time, including, but not limited to, all
terms and conditions set forth in the Company’s employee handbook, compliance
manual, codes of conduct and any other memoranda and communications applicable
to the Executive pertaining to the policies, procedures, rules and regulations,
as currently in effect and as may be amended from time to time. These policies
and procedures include, among other things and without limitation, the
Executive’s obligations to comply with the Company’s rules regarding
confidential and proprietary information and trade secrets.

 

Section 2.4. Time Commitment. During the Term, the Executive shall use his/her
best efforts to promote the interests of the Company (including its subsidiaries
and other Affiliates) and shall devote the majority of his/her business time,
ability and attention to the performance of his/her duties for the Company and
shall not, directly or indirectly, render any services to any other person or
organization, whether for compensation or otherwise, except with the BOD’s prior
written consent (see exhibit A for approved disclosures), provided that the
foregoing shall not prevent the Executive from (i) participating in charitable,
civic, educational, professional, Board of Director positions, community or
industry affairs, or (ii) managing the Executive’s passive personal investments,
so long as, in each case, such activities individually or in the aggregate do
not materially interfere or conflict with the Executive’s duties hereunder or
create a potential business or fiduciary conflict (in each case, as determined
by the BOD).

 

Section 2.5. Pre-existing Contracts. By signing this agreement, Executive
represents and warrant that: (i) Executive is not subject to any pre-existing
contractual or other legal obligation with any person, company or business
enterprise which may be an impediment to his/hers employment with, or Executive
providing services to, the Company as its employee or officer; and (ii)
Executive has not and shall not bring onto Company premises, or use in the
course of his/her employment with the Company, any confidential or proprietary
information of another person, company or business enterprise to whom Executive
previously provided services.

 

 -2- 

 

 

Section 2.6. Location. The Executive’s principal place of business for the
performance of his duties under this Agreement shall be at the principal
executive office of the Company or other location approved by the Board.
Notwithstanding, the foregoing, the Executive shall be required to travel as
necessary to perform his duties hereunder.

 

Section 2.7. At Will Employment. Notwithstanding anything contained in this
Agreement to the contrary, including but not limited to those contained in
Section 1.2, Employment with the Company is “at-will.” This means that it is not
for any specified period of time and may be terminated either by you or by the
Company at any time, with or without advance notice, and for any or no
particular reason or cause. It also means that your job duties, title,
responsibilities, reporting level, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed with or without
notice at any time in the sole discretion of the Company. The “at-will” nature
of your employment is one aspect of our employment relationship that will not
change during your tenure as an employee, except by way of written agreement
expressly altering the at-will employment relationship and signed by you and by
an authorized officer representative of the Company.

 

ARTICLE 3

COMPENSATION AND BENEFITS; EXPENSES

 

Section 3.1. Compensation and Benefits. For all services rendered by the
Executive in any capacity during the Term (including, without limitation,
serving as an officer, director or member of any committee of the Company’s
subsidiaries or other Affiliates), the Executive shall be compensated as follows
(subject, in each case, to the provisions of Article 4 below):

 

(a) Base Salary. In consideration of the services rendered during the term, the
Company shall pay the Executive a base salary (the “Base Salary”) at the
annualized rate of $480,000 less statutory deductions and withholding, payable
in accordance with the Company’s regular payroll practices. Beginning in fiscal
year 2019, the Base Salary shall be increased annually by at least that amount
that reflects the rate of change in the Consumer Price Index for Urban Consumers
(CPI-U, U.S. City Average, All Items) issued by the United States Department of
Labor, Bureau of Labor Statistics, for the preceding twelve months. Without in
any way limiting the aforementioned adjustment, the Base Salary shall be subject
to annual review by the BOD subject to any additional approval procedures
required by the Company’s compensation policies or its Board of Directors. As
used in this Agreement, the term “Base Salary” shall refer to Base Salary as may
be adjusted from time to time. The Base Salary shall be reviewed annually by the
Company’s board of directors (the “Board”) or a committee delegated by the Board
to review such matters (the “Compensation Committee”), and in light of such
review may be increased (but not decreased), taking into account any change in
Executive’s responsibilities, Executive’s performance and any other factors the
Board or Compensation Committee deems relevant. For purposes of this Agreement
only, unless the context requires otherwise, all references to the Board or
Compensation Committee shall not include Executive.

 

 -3- 

 

 

(b) Annual Bonus. In addition to the Base Salary, each year, Executive shall be
eligible to receive an annual cash bonus with a target of 55% of Executive’s
Base Salary in accordance with criteria to be determined by Board or
Compensation Committee, which bonus, if any, shall be paid no later than March
15th of the following calendar year, provided Executive is actively employed by
the Company at December 31 of the applicable bonus year. For 2019, Executive
shall be eligible to receive a bonus (pro-rated based on actual days employed by
the Company in 2019), payable on or before March 15, 2020 provided that
Executive remains employed through December 31, 2019 and the performance
criteria for 2019, as determined by the Board or Compensation Committee, in its
sole discretion, has been achieved. The Board shall establish the 2019
performance criteria, in consultation with Executive, within thirty (30) days of
the Effective Date of this agreement.

 

(c) Equity Compensation. Within thirty (30) days following the Effective Date,
the Board or Compensation Committee shall meet and grant Executive a stock
option award equal to 5% of the authorized shares available under the Company’s
Equity Incentive Plan. Such options shall (i) have an exercise price equal to
the fair market value of the common stock on the date of grant as determined by
the Board or Compensation Committee, and (ii) shall vest 1/3rd on the first
anniversary of the date of grant and 1/36th per month on the first day of each
of the twenty-four months following the first anniversary of the date of grant.
Beginning on September 1, 2019, and for each calendar year thereafter, Executive
shall be eligible to receive an annual stock option grant as determined by the
Board or Compensation Committee.

 

(d) Benefit Plans. The Executive shall be entitled to receive employee benefits
as are afforded under the company’s standard written benefits package to regular
full-time employees of the Company, as may be changed at the Company’s
discretion from time to time. Such benefits shall include medical, dental,
retirement, paid time off for vacation, sick days, and holidays.

 

(f) Paid Vacation. The Executive shall be entitled to paid vacation days in
accordance with the Company’s vacation policies in effect from time to time for
its executive team; provided, however, that the Executive shall be entitled to
no less than 20 paid vacation days per calendar year during the Term.

 

Section 3.2. Expense Reimbursement. The Company shall reimburse the Executive
during the Term, in accordance with the Company’s expense reimbursement policies
in place from time, for all reasonable out-of-pocket business expenses incurred
by the Executive in the performance of her duties hereunder. In order to receive
such reimbursement, the Executive shall furnish to the Company documentary
evidence of each such expense in the form required to comply with the Company’s
policies in place from time to time.

 

ARTICLE 4

TERMINATION OF EMPLOYMENT

 

Section 4.1. Termination Without Cause or Resignation for Good Reason.

 

(a) The Company may terminate the Executive’s employment hereunder at any time
without Cause (other than by reason of death or Disability) upon 15 days prior
written notice to the Executive. Executive may terminate her employment
hereunder for Good Reason upon written notice to the Company in accordance with
the provisions set forth in Section 4.1(c).

 

 -4- 

 

 

(b) As used in this Agreement, “Cause” means: (i) a material act, or act of
fraud, committed by the Executive that is intended to result in the Executive’s
personal enrichment to the detriment or at the expense of the Company or any of
its Affiliates; (ii) the Executive is convicted of a felony; (iii) gross
negligence or willful misconduct by the Executive, or failure by the Executive
to perform the duties or obligations reasonably assigned to the Executive by the
Board from time to time, which is not cured upon ten (10) days prior written
notice (unless such negligence, misconduct or failure is not susceptible to
cure, as determined in the reasonable discretion of the Board); or (iv) the
Executive violates the Covenants Agreement (as defined in Section 5.1 below).

 

(c) As used in this Agreement, “Good Reason” means the occurrence of any of the
following: (1) a material breach by the Company of the terms of this Agreement;
(2) a material reduction in the Executive’s Base Salary; (3) a material
diminution in the Executive’s authority, duties or responsibilities; or (4) a
material change in the geographic location (more than 60 Miles) at which the
Executive performs services for the Company; provided, however, that the
Executive must notify the Company within ninety (90) days of the occurrence of
any of the foregoing conditions that he considers it to be a “Good Reason”
condition and provide the Company with at least thirty (30) days in which to
cure the condition. If the Executive fails to provide this notice and cure
period prior to his resignation, or resigns more than six (6) months after the
initial existence of the condition, his resignation will not be deemed to be for
“Good Reason.”

 

(d) If the Executive’s employment is terminated pursuant to Section 4.1(a) or
Section 4.1(c) other than during the Post-Change in Control Period (as defined
in Section 4.1(e)), the Executive shall, in full discharge of all of the
Company’s obligations to the Executive, be entitled to receive, and the
Company’s sole obligation to the Executive under this Agreement or otherwise
shall be to pay or provide to the Executive, the following:

 

(i) the Accrued Obligations (as defined in Section 4.2(b)); and

 

(ii) subject to Section 4.4 and Section 4.5:

 

(A) payments equal to twenty-four (24) months of the Executive’s Base Salary (at
the rate in effect immediately prior to the Termination Date) (less applicable
withholdings and authorized deductions), to be paid in equal installments
bimonthly in accordance with the Company’s customary payroll practices,
commencing sixty (60) days following the Termination Date (the “Pre-CIC
Severance Payments”); and

 

(B) if the Executive then participates in the Company’s medical and/or dental
plans and the Executive timely elects to continue and maintain group health plan
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company will pay monthly, on the Executive’s behalf, a
portion of the cost of such coverage for the six (6) months after the
Termination Date, which payments will be equal to the amount of the monthly
premium for such coverage, less the amount that the Executive would have been
required to pay if the Executive had remained an active employee of the Company
(the “Pre-CIC COBRA Assistance”); provided, however, that if and to the extent
that the Company may not provide such Pre-CIC COBRA Assistance without incurring
tax penalties or violating any requirement of the law, the Company shall use its
commercially reasonable best efforts to provide substantially similar assistance
in an alternative manner provided that the cost of doing so does not exceed the
cost that the Company would have incurred had the Pre-CIC COBRA Assistance been
provided in the manner described above or cause a violation of Section 409A (as
defined in Section 5.16).

 

 -5- 

 

 

(e) If the Executive’s employment is terminated pursuant to Section 4.1(a)
during the twelve (12) months immediately following a Change in Control (as
defined below) (the “Post-Change in Control Period”), the Executive shall, in
full discharge of all of the Company’s obligations to the Executive (and in lieu
of any payments and benefits set forth in Section 4.1(d)), be entitled to
receive, and the Company’s sole obligation to the Executive under this Agreement
or otherwise shall be to pay or provide to the Executive, the following:

 

(i) the Accrued Obligations; and

 

(ii) subject to Section 4.4 and Section 4.5:

 

(A) Double Trigger. If and to the extent that Executive’s Option Grant is not
continued, assumed or replaced by an acquirer in connection with a Change of
Control, then 100% of the total number of then-unvested shares under the Option
Grant shall be immediately vested and Executive will be given an opportunity to
exercise the Option Grant. If and to the extent that Executive’s Option Grant is
continued, assumed or replaced by an acquirer in connection with a Change of
Control, and if within one year after the Change of Control he experiences an
involuntary termination of employment for reasons other than Cause, or if the
place of work is moved more than 60 miles from the current location in Ft.
Collins, then subject to him/her (i) resigning all positions as executive and
officer and (ii) executing a Release of Claims and such Release of Claims
becoming effective and irrevocable within sixty (60) days following such
termination of employment, 100% of the total number of then-unvested shares
under the Option Grant shall be immediately vested and shall remain exercisable
by Executive for a period of one (1) year following his/her termination date.

 

(B) payments equal to twenty-four (24) of the Executive’s Base Salary (at the
rate in effect immediately prior to the Termination Date) (less applicable
withholdings and authorized deductions), to be paid in equal installments
bimonthly in accordance with the Company’s customary payroll practices,
commencing sixty (60) days following the Termination Date (the “Post-CIC
Severance Payments”);

 

(C) if the Executive then participates in the Company’s medical and/or dental
plans and the Executive timely elects to continue and maintain group health plan
coverage pursuant to COBRA, the Company will pay monthly, on the Executive’s
behalf, a portion of the cost of such coverage for the six (6) months after the
Termination Date, which payments will be equal to the amount of the monthly
premium for such coverage, less the amount that the Executive would have been
required to pay if the Executive had remained an active employee of the Company
(the “Post-CIC COBRA Assistance”); provided, however, that if and to the extent
that the Company may not provide such Post-CIC COBRA Assistance without
incurring tax penalties or violating any requirement of the law, the Company
shall use its commercially reasonable best efforts to provide substantially
similar assistance in an alternative manner provided that the cost of doing so
does not exceed the cost that the Company would have incurred had the Post-CIC
COBRA Assistance been provided in the manner described above or cause a
violation of Section 409A; and

 

 -6- 

 

 

(D) a payment equal to the Executive’s Target Annual Bonus for the calendar year
in which the Termination Date occurs, payable in a lump sum on the 60th day
following the Termination Date.

 

(f) As used in this Agreement, “Change in Control” means a simple majority (50%)
change in ownership of the Company under clause (i) below or (y) a change in the
ownership of a substantial portion of the assets of the Company under clause
(ii) below:

 

(i) Change in the Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital
stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.

 

(ii) Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in clause (iii) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 80 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
under this clause (ii) when there is a transfer to an entity that is controlled
by the shareholders of the Company immediately after the transfer, as provided
below in this clause (ii). A transfer of assets by the Company is not treated as
a change in the ownership of such assets if the assets are transferred to (a) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its capital stock, (b) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding capital stock of the Company, or (d) an entity, at least 50
percent of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (ii)(c) of this paragraph. For
purposes of this clause (ii), a person’s status is determined immediately after
the transfer of the assets.

 

 -7- 

 

 

(iii) Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

(iv) Each of clauses (i) through (iii) above shall be construed and interpreted
consistent with the requirements of Section 409A and any Treasury Regulations or
other guidance issued thereunder.

 

Section 4.2. Termination for Cause; Voluntary Termination.

 

(a) The Company may terminate the Executive’s employment hereunder at any time
for Cause upon written notice to the Executive. The Executive may voluntarily
terminate her employment hereunder at any time without Good Reason upon fifteen
(15) days prior written notice to the Company; provided, however, the Company
reserves the right, upon written notice to the Executive, to accept the
Executive’s notice of resignation and to accelerate such notice and make the
Executive’s resignation effective immediately, or on such other date prior to
Executive’s intended last day of work as the Company deems appropriate. It is
understood and agreed that the Company’s election to accelerate Executive’s
notice of resignation shall not be deemed a termination by the Company without
Cause for purposes of Section 4.1 of this Agreement or otherwise or constitute
Good Reason (as defined in Section 4.1) for purposes of Section 4.1 of this
Agreement or otherwise. The Executive’s employment shall automatically terminate
upon the expiration of the Term in accordance with Section 1.2.

 

(b) If the Executive’s employment is terminated pursuant to Section 4.2(a), the
Executive shall, in full discharge of all of the Company’s obligations to the
Executive, be entitled to receive, and the Company’s sole obligation under this
Agreement or otherwise shall be to pay or provide to the Executive, the
following (collectively, the “Accrued Obligations”):

 

(i) the Executive’s earned, but unpaid, Base Salary through the final date of
the Executive’s employment by the Company (the “Termination Date”), payable in
accordance with the Company’s standard payroll practices;

 

 -8- 

 

 

(ii) the Executive’s accrued, but unused, vacation (in accordance with the
Company’s policies);

 

(iii) expenses reimbursable under Section 3.2 above incurred on or prior to the
Termination Date but not yet reimbursed; and

 

(iv) any amounts or benefits that are vested amounts or vested benefits or that
the Executive is otherwise entitled to receive under any plan, program, policy
or practice (with the exception of those, if any, relating to severance) on the
Termination Date, in accordance with such plan, program, policy, or practice.

 

Section 4.3. Termination Resulting from Death or Disability.

 

(c) As the result of any Disability suffered by the Executive, the Company may,
upon five (5) days prior notice to the Executive, terminate the Executive’s
employment under this Agreement. The Executive’s employment shall automatically
terminate upon her death.

 

(d) “Disability” means a determination by the Company in accordance with
applicable law that as a result of a physical or mental injury or illness, the
Executive is unable to perform the essential functions of her job with or
without reasonable accommodation for a period of (i) ninety (90) consecutive
days; or (ii) one hundred twenty (120) days during any twelve (12) month period.

 

(e) If the Executive’s employment is terminated pursuant to Section 4.3(a), the
Executive or the Executive’s estate, as the case may be, shall be entitled to
receive, and the Company’s sole obligation under this Agreement or otherwise
shall be to pay or provide to the Executive or the Executive’s estate, as the
case may be, the Accrued Obligations.

 

Section 4.4. Release Agreement. In order to receive the Pre-CIC Severance
Payments or the Post-CIC Severance Payments (collectively referred to herein as
the “Severance Payments”) or the Pre-CIC COBRA Assistance or the Post-CIC COBRA
Assistance (collectively referred to herein as the “COBRA Assistance”) set forth
in Section 4.1 (if eligible), the Executive must timely execute (and not revoke)
a separation agreement and general release (the “Release Agreement”) in a
customary form as is determined to be reasonably necessary by the Company in its
good faith and reasonable discretion. If the Executive is eligible for Severance
Payments and COBRA Assistance pursuant to Section 4.1, the Company will deliver
the Release Agreement to the Executive within seven (7) calendar days following
the Termination Date. The Severance Payments and COBRA Assistance are subject to
the Executive’s execution of such Release Agreement within 45 days of the
Executive’s receipt of the Release Agreement and the Executive’s non-revocation
of such Release Agreement.

 

Section 4.5. Post-Termination Breach. Notwithstanding anything to the contrary
contained in this Agreement, the Company’s obligations to provide the Severance
Payments and the COBRA Assistance will immediately cease if the Executive
breaches any of the provisions of the Covenants Agreement, the Release Agreement
or any other agreement the Executive has with the Company.

 

 -9- 

 

 

ARTICLE 5

GENERAL PROVISIONS

 

Section 5.1. Company Non-Disclosure and Invention Assignment Agreement. The
Executive acknowledges and confirms that the Employee Confidentiality and
Invention Assignment Agreement executed by the Executive in favor of the Company
on August ___, 2019 (“Covenants Agreement”), the terms of which are incorporated
herein by reference, remains in full force and effect and binding upon the
Executive. The Covenants Agreement shall survive the termination of this
Agreement and the Executive’s employment by the Company for the applicable
period(s) set forth therein.

 

Section 5.2. Expenses. Each of the Company and the Executive shall bear its/her
own costs, fees and expenses in connection with the negotiation, preparation and
execution of this Agreement.

 

Section 5.3. Entire Agreement. This Agreement and the Covenants Agreement
contain the entire agreement of the parties hereto with respect to the terms and
conditions of the Executive’s employment during the Term and activities
following termination of this Agreement and the Executive’s employment with the
Company and supersede any and all prior agreements and understandings, whether
written or oral, between the parties hereto with respect to the subject matter
of this Agreement or the Covenants Agreement. Each party hereto acknowledges
that no representations, inducements, promises or agreements, whether oral or in
writing, have been made by any party, or on behalf of any party, which are not
embodied herein or in the Covenants Agreement. The Executive acknowledges and
agrees that the Company has fully satisfied, and has no further, obligations to
the Executive arising under, or relating to, any other employment or consulting
arrangement or understanding (including, without limitation, any claims for
compensation or benefits of any kind) or otherwise. No agreement, promise or
statement not contained in this Agreement or the Covenants Agreement shall be
valid and binding, unless agreed to in writing and signed by the parties sought
to be bound thereby.

 

Section 5.4. No Other Contracts. The Executive represents and warrants to the
Company that neither the execution and delivery of this Agreement by the
Executive nor the performance by the Executive of the Executive’s obligations
hereunder, shall constitute a default under or a breach of the terms of any
other agreement, contract or other arrangement, whether written or oral, to
which the Executive is a party or by which the Executive is bound, nor shall the
execution and delivery of this Agreement by the Executive nor the performance by
the Executive of her duties and obligations hereunder give rise to any claim or
charge against either the Executive, the Company or any Affiliate, based upon
any other contract or other arrangement, whether written or oral, to which the
Executive is a party or by which the Executive is bound. The Executive further
represents and warrants to the Company that he is not a party to or subject to
any restrictive covenants, legal restrictions or other agreement, contract or
arrangement, whether written or oral, in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform her obligations under this Agreement or the Covenants Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements. The Executive shall defend, indemnify
and hold the Company harmless from and against all claims, actions, losses,
liabilities, damages, costs and expenses (including reasonable attorney’s fees
and amounts paid in settlement in good faith) arising from or relating to any
breach of the representations and warranties made by the Executive in this
Section 5.4.

 

 -10- 

 

 

Section 5.5. Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
nationally recognized overnight courier service (with next business day delivery
requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party,
and in the case of a courier service, upon the next business day, after dispatch
of the notice or communication. Any such notice or communication shall be
addressed as follows:

 

If to the Company, to:

Board of Directors

Immune Therapeutics, Inc.

37 North Orange Ave.

Suite 800M

Orlando, FL 32801

 

If to the Executive, to:

Michael K. Handley

6412 Engh Places

Timnath CO 80547

 

Any person named above may designate another address or fax number by giving
notice in accordance with this Section to the other persons named above.

 

Section 5.6. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of Delaware, without regard to
principles of conflicts of law. Any and all actions arising out of this
Agreement or Employee’s employment by Company or termination therefrom shall be
brought and heard in the state and federal courts of Delaware and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of any such
courts. The Company and the Executive HEREBY WAIVE THEIR RESPECTIVE RIGHT TO
TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR ANY AND ALL MATTERS
ARISING DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT THAT THEY HAVE CONSULTED
WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO
SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

Section 5.7. Waiver. Either party hereto may waive compliance by the other party
with any provision of this Agreement. The failure of a party to insist on strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No waiver of any
provision shall be construed as a waiver of any other provision. Any waiver must
be in writing.

 

 -11- 

 

 

Section 5.8. Severability. If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement. In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

 

Section 5.9. Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.

 

Section 5.10. Assignment. This Agreement shall inure to the benefit of the
Company and its successors and assigns (including, without limitation, the
purchaser of all or substantially all of its assets) and shall be binding upon
the Company and its successors and assigns. This Agreement is personal to the
Executive, and the Executive shall not assign or delegate her rights or duties
under this Agreement, and any such assignment or delegation shall be null and
void.

 

Section 5.11. Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform her or its obligations under this Agreement.

 

Section 5.12. No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
5.13 shall preclude the assumption of such rights by executors, administrators
or other legal representatives of the Executive or the Executive’s estate and
their assigning any rights hereunder to the person or persons entitled thereto.

 

Section 5.13. Source of Payment. Except as otherwise provided under the terms of
any applicable employee benefit plan, all payments provided for under this
Agreement shall be paid in cash from the general funds of Company. The Company
shall not be required to establish a special or separate fund or other
segregation of assets to assure such payments, and, if the Company shall make
any investments to aid it in meeting its obligations hereunder, the Executive
shall have no right, title or interest whatever in or to any such investments
except as may otherwise be expressly provided in a separate written instrument
relating to such investments. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and the Executive
or any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice to rights
which employees may have, shall be no greater than the right of an unsecured
creditor of the Company. The Executive shall not look to the owners of the
Company for the satisfaction of any obligations of the Company under this
Agreement.

 

 -12- 

 

 

Section 5.14. Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes. The Executive will be solely responsible for all taxes
assessed against her with respect to the compensation and benefits described in
this Agreement, other than typical employer-paid taxes such as FICA, and the
Company makes no representations as to the tax treatment of such compensation
and benefits.

 

Section 5.15. 409A Compliance. All payments under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A of the Code and
regulations promulgated thereunder (“Section 409A”). As used in this Agreement,
the “Code” means the Internal Revenue Code of 1986, as amended. To the extent
permitted under applicable regulations and/or other guidance of general
applicability issued pursuant to Section 409A, the Company reserves the right to
modify this Agreement to conform with any or all relevant provisions regarding
compensation and/or benefits so that such compensation and benefits are exempt
from the provisions of 409A and/or otherwise comply with such provisions so as
to avoid the tax consequences set forth in Section 409A and to assure that no
payment or benefit shall be subject to an “additional tax” under Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, or to the extent any provision in this Agreement
must be modified to comply with Section 409A, such provision shall be read in
such a manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code. If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the Termination Date and the first such
payment shall include the cumulative amount of any payments (without interest)
that would have been paid prior to such date if not for such restriction. Each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A. In no event may the Executive, directly or
indirectly, designate the calendar year of payment. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of Section 4.1 unless the Executive would be considered to have
incurred a “termination of employment” from the Company within the meaning of
Treasury Regulation §1.409A-1(h)(1)(ii). In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or damages for failing to comply with
Section 409A.

 

 -13- 

 

 

Section 5.16. 280G Modified Cutback.

 

(a) If any payment, benefit or distribution of any type to or for the benefit of
the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would subject the Executive
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Parachute Payments shall be reduced so that the maximum amount of the Parachute
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Executive after application of the
above reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. Unless the
Executive shall have given prior written notice to the Company to effectuate a
reduction in the Parachute Payments if such a reduction is required, which
notice shall be consistent with the requirements of Section 409A to avoid the
imputation of any tax, penalty or interest thereunder, then the Company shall
reduce or eliminate the Parachute Payments by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating accelerated vesting of stock options or
similar awards, and then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A) to the extent such reduction or elimination would accelerate or
defer the timing of such payment in manner that does not comply with Section
409A.

 

(b) An initial determination as to whether any of the Parachute Payments
received by the Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (y) the
amount of any reduction, if any, that may be required pursuant to the previous
paragraph, shall be made by an independent accounting firm selected by the
Company (the “Accounting Firm”) prior to the consummation of such change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company. The Executive shall be
furnished with notice of all determinations made as to the Excise Tax payable
with respect to the Executive’s Parachute Payments, together with the related
calculations of the Accounting Firm, promptly after such determinations and
calculations have been received by the Company.

 

 -14- 

 

 

(c) For purposes of this Section 5.16, (i) no portion of the Parachute Payments
the receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the date of payment of the Parachute Payments shall be taken
into account; (ii) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code; (iii)
the Parachute Payments shall be reduced only to the extent necessary so that the
Parachute Payments (other than those referred to in the immediately preceding
clause (i) or (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
or are otherwise not subject to disallowance as deductions, in the opinion of
the auditor or tax counsel referred to in such clause (ii); and (iv) the value
of any non-cash benefit or any deferred payment or benefit included in the
Parachute Payments shall be determined by the Company’s independent auditors
based on Sections 280G and 4999 of the Code and the regulations for applying
those sections of the Code, or on substantial authority within the meaning of
Section 6662 of the Code.

 

Section 5.17. Recoupment of Erroneously Awarded Compensation. Any
incentive-based or other compensation paid to the Executive under this Agreement
or any other agreement or arrangement with the Company which is subject to
recovery under any law, government regulation, stock exchange listing
requirement or any clawback policy adopted by the Company from time to time will
be subject to the deductions and clawback as may be required by such law,
government regulation, stock exchange listing requirement or clawback policy. In
addition, if the executive is or becomes an executive officer subject to the
incentive compensation repayment requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd-Frank Act”), then if required by
the Dodd-Frank Act or any of its regulations he will enter into an amendment to
this Agreement or a separate written agreement with the Company to comply with
the Dodd-Frank Act and any of its regulations.

 

[Signature Page Follows]

 

 -15- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  COMPANY       IMMUNE THERAPEUTICS, INC.         By:     Name:     Title:      
    EXECUTIVE         By:     Name: Michael K. Handley

 



[Signature Page to Employment Agreement]



 

   

 

 

Appendix A – Approved Disclosures by the Company

 

(1) Medavate Corp.

 

(2) Symbios Technologies, Inc.

 

(3) OyaGen Inc.

 

(4) Aletheia Therapeutics Corp.

 

(5) Apex Global Capital Partners

 

 -17- 

 

 

Appendix B – Management and Individual Performance Milestones

 

Results to be Achieved   Weighting 1. TBD   50.5% 2. TBD   12.5% 3. TBD   12.5%
4. TBD   7.5% 5. TBD   7.5% 6. TBD   5.0% 7. TBD   2.5% 8. TBD   2.5%      
TOTAL   100.0%

 

 -18- 

 

 



